SUPERlOR COURT
oFTHE

STATE OF DEL.AWARE

NE`.W CASTLE COUNTY COURTHOUSE
500 NORTH KING STREET, SUITE lO4OO
W|LM|NGTON, DEL.AWARE 19801-3733
TE|_EPHONE (302) 255-0664

R lCHARD R. COOCH
REs/DENTJuDGE

Barzilai K. AXelrod, Esquire
Deputy Attorney General
Departrnent of Justice

Carvel State Office Building
820 North French Street
Wilrnington, Delaware 19801
Attorney for Plaintiffs

Hillard M. Winn

SBI#: 00152383

J ames T. Vaughn Correctional Center
l 181 Paddock Road, Unit D-East
Srnyrna, Delaware 19977

Pro Se

Re: State of Delaware v. Hillard M. Winn
I.D. No. 0603002909

Submitted: October 25, 2017
Decided: November 8, 2017

On Defendant’S “l\/Iotion for Correction Of Sentence Under Rule 36.” DENIED.

Dear Mr. AXelrod and l\/lr. Winn:

In September 2006, a jury found Defendant, Hillard Winn, guilty Of Burglary
in the First Degree, Possession of a Deadly Weapon During the Cominission of a
Felony (“PDWCF”), Terroristic Threatening, and a lesser included Offense of
Assault in the Third Degree.l “At Sentencing, Winn Was declared a habitual effender

 

' Winn v. Srate, 2008 WL 223257, at *l (Del. 2008).

pursuant to title 11, section 4214(a) of the Delaware Code and Was sentenced to
thirty years in prison for Burglary in the First Degree and a total of five years in
prison suspended after two years on the remaining counts.”2 Defendant appealed his
convictions to the Delaware Supreme Court, and the convictions Were affirmed on
January 28, 2008.3 Defendant has now filed a motion for correction of sentence
pursuant to Superior Court Rule of Criminal Procedure 36.

In his motion, Defendant claims that the Delaware Truth-in-Sentencing
(“TIS”) designation on his Habitual Offender sentence is “erreoneously
identifle[d].”4 Defendant contends that this Court committed a “clerical mistake” by

including TIS on his sentence.5

This Court concludes that Defendant’s claim is Without merit.
“Criminal Rule 36 empowers the Superior Court to correct clerical mistakes or
errors in the record resulting from ‘oversight or omission.”’6 However, this Court
Will not correct Defendant’s sentence because inclusion of the TIS designation on

his sentence Was not in error.

Because the Court imposed his sentence after the Truth-in-Sentencing Act
(“the Act”) became effective in 1990, Defendant’s sentence is subject to the Act.
“The Act applies to sentences for crimes committed after June 29, 1990 and, among
other things, it eliminated parole.”7 The Act expressly provides that “[a]ny person
subject to the custody of the Department at Levels IV or V shall, upon the conviction
of any crime during the term of his sentence, forfeit all good time accumulated to
the date of the criminal act.”8 The Act applies to convictions of “all crimes Which
are committed as of 12:01 a.m., June 30, 1990 or thereafter.”9 Because Defendant
Was convicted of First Degree Burglary, PDWCF, Terroristic Threatening, and
Assault in the Third Degree his sentence is correctly designated as a TIS sentence.

Defendant argues in both his Motion for Correction of Sentence and his Reply
to the State’s Response that because the Habitual Offender statute is not included in

 

2 Id. at *1 n.5.
3 Id. at *1.
4 Def.’s Mot. for Correction of Sentence, 11 6.

5 Id.
6 Guyer v. Sla/e, 453 A.2d 462, 464 (Del. 1982) (quoting Del. Super. Ct. Crim. R. 36).

7 Snyder v. Andrews, 708 A.2d 237, 238 (Del. 1998).
8 67 Del.LaWs, ch. 130.
9 67 Del.Laws, ch. 130, § 3.

the Act it was not meant to be included and thus does not apply to the Act.'0
Defendant misconstrues the applicability of the Act. The Act applies to “all crimes”
committed after June 30, 1990. That the Court declared Defendant an Habitual
Offender pursuant to 11 Del. C. § 4214(a), a statute that, as Defendant notes, is
omitted from the Act, does not affect the Act’s applicability to Defendant. Defendant
was convicted of various crimes after 1990 and his sentence is thus within the Act.

l\/Ioreover, Defendant is an Habitual Offender pursuant to 1 1 Del. C. § 4214(a)
having been convicted more than twice of a Title 11 violent felony. As such, the
accrual of “good time” credit is not available to him pursuant to 1 1 Del. C. § 4381(b),
which permits sentence reductions for “good time” credit. However, such reductions
are not available if the sentence is a life sentence, or a sentence “imposed pursuant
to § 4214 or § 4204(k) of this title or sentences imposed prior to the enactment of
this statute.”ll As the Court imposed Defendant’s sentence pursuant to § 4214,
declaring him an Habitual Offender, “good time” credit is not available to

Defendant.

F or the above reasons, Defendant’s motion for correction of sentence pursuant
to Superior Court Rule of Criminal Procedure 36 is DENIED.

IT IS SO ORDERED.
Richard R. Cooch, R.J.

oc: Prothonotary
cc: Investigative Services

 

10 See Def.’s Mot. for Correction of Sentence; Def.’s Reply in Support of His Mot. for Correction

of Sentence.
ll11Del.C.§4381(b).